DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities: 
With respect to claims 1-12, it is recommended to utilize the spelling of “sulfur” rather than “sulphur”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes, a decision on whether a claim is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. Power-One, Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1350, 94 USPQ2d 1241, 1245 (Fed. Cir. 2010).
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
	With respect to claims 1-5 and 7-12, the claims are indefinite, as they recite limitation to a high cetane ultra-low sulfur diesel, without the specification particularly pointing out what the applicant regards as the invention.  
	Examiner noted the applicant specification describes cetane numbers with respect to an unconverted oil fraction (UCO), however fails to address the cetane numbers to the claimed high cetane ultra low sulfur diesel (ULSD).
	It is the Examiner position that the applicant identifies a singular fraction boiling above 210°C as both the UCO and the ULSD, and uses them interchangeably, however that is not clear in the record, thus the claims are indefinite.
Claims 7 recites the limitation "the light cycle oil and the Coker gas oil" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes coker gas oil and light cycle are identified in claims 2-3.
Claim 8 recites the limitation "the hydrotreated light cycle oil and the hydrotreated coker gas oil" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes the hydrotreated LCO and CGO are produced in claim 7.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5 and 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 1-5 and 7-12, the claims recite limitations to a process for converting middle distillate range boiling streams from catalytic cracking and thermal cracking units to produce a high-octane gasoline boiling stream, a high aromatic heavy naphtha stream and a high cetane ultra-low sulfur diesel, wherein the process comprises:
subjecting the middle distillate stream from the catalytic cracker and thermal cracking unit to hydrotreatment separately in hydrotreatment reactors to produce hydrotreated effluents; 
subjecting the hydrotreated effluents from hydrotreatment in a hydrocracker reactor;
fractionating effluent from the hydrocracker to produce a high-octane gasoline boiling stream, a high aromatic heavy naphtha stream and a high cetane ultra-low sulfur diesel.
The closest prior art Kalnes (US 2006/0118464) discloses a process for conversion of light cycle oil (middle distillate from a catalytic cracker) and vacuum gas oil (other type middle distillate) to produce naphtha boiling range hydrocarbons and higher boiling range hydrocarbons (see abstract), wherein the process comprises:
contacting a feedstock containing LCO and VGO with hydrotreatment catalyst to produce a hydrotreated effluent, intermediate separation to remove light gases and hydrocracking the separated effluent (see paragraph 0004) to produce effluents including, a naphtha boiling range effluent (26), a middle distillate hydrocarbon (27) and a heavy distillate (28) hydrocarbon (see paragraph 0022).
Thus, Kalnes discloses a similar process, however, does not disclose treating the middle distillate from the catalytic converter (e.g. LCO) and middle distillate from a thermal cracker (e.g. Gas Oil) in separate hydrotreatment reactors as claimed, and is silent to characteristics of the claimed products, e.g. fails to disclose octane levels of the naphtha boiling range, aromaticity characteristics of middle distillate, and cetane, sulfur levels of the heavy distillate. 
Similarly, Butley et al (US 2015/0267130) discloses limitation to an integrated process for producing high octane gasoline, high aromatic naphtha and high cetane middle distillate comprising:
subjecting high aromatic distillate feedstock to include LCO (middle distillate from a catalytic cracker), Coker Gas oil (middle distillate from a thermal cracker), and Pyrolysis fuel oil and mixtures thereof (see paragraph 0048) to a hydrotreatment step to produce a hydrotreated effluent (see paragraph 0017);
subjecting hydrotreated effluent to a hydrocracking step to produce a secondary effluent (see paragraph 0018);
separating the second effluent into a cut-1 having a boiling point of 35 to 70°C, a cut-2 having a boiling point of 70 to 200°C and a cut-3 having a boiling point greater than 200°C (see paragraph 0019);
and subjecting the cut-3 fraction to a selective oxidation step in the presence of catalyst and oxidizing agent to obtain a diesel range product with enhance cetane (see paragraph 0020).
  Thus, Butley discloses a similar process, including producing a high octane naphtha boiling range (see table 4), a high aromatic heavy naphtha, and a high cetane diesel (see tables 6 and 7), however, does not disclose treating the middle distillate from the catalytic converter (e.g. LCO) and middle distillate from a thermal cracker (e.g. Coker GO) in separate hydrotreatment reactors as claimed, and does not produce the ultra-low sulfur diesel as claimed, and utilizes an oxidation step to treat the hydrocracking effluent to produce the  high cetane diesel (see table 6 and 7, Examiner notes the oxidation step is needed in the Butley process to produce a diesel fraction with a cetane number greater than 40, removing the step, as claimed in the present invention would not lead to a high cetane fraction).
Therefore, it is the Examiner position, that the prior art discloses similar processes related to claimed invention, however fail to suggest or teach the claimed invention.
Thus, the claimed invention is patentable over the prior art. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN C VALENCIA/Examiner, Art Unit 1771      

/Randy Boyer/
Primary Examiner, Art Unit 1771